Case 1:14-cv-24887-LFL Document 368 Entered on FLSD Docket 04/14/2020 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                            CASE NO. 14-MC-24887-SEITZ/LOUIS

  IN RE APPLICATION OF
  HORNBEAM CORPORATION

  REQUEST FOR DISCOVERY PURSUANT
  TO 28 U.S.C. § 1782
  ____________________________________/

                 HALLIWEL ASSETS INC. AND PANIKOS SYMEOU’S
          MOTION TO STRIKE AND/OR DISMISS FOR LACK OF JURISDICTION
                THE HORNBEAM PARTIES’ OBJECTION AND APPEAL
                  OF THE MARCH 17, 2020 MAGISTRATE’S ORDER
         AND INCORPORATED MEMORANDUM OF LAW IN SUPPORT THEREOF

           Intervenors Halliwel Assets Inc. and Panikos Symeou (“Intervenors”) move to strike and/or

  dismiss the Objections and Appeal of the March 17, 2020 Order (“Destruction Order”), ECF 358,

  by Applicant, Hornbeam Corporation (“Hornbeam”), and Intervenors Vadim Shulman

  (“Shulman”) and Bracha Foundation (“Bracha”), (the “Hornbeam Parties”).1

           This court lacks jurisdiction to hear the Hornbeam Parties’ objections and appeal under 28

  U.S.C. § 636(b)(1)(A). On July 24, 2018, the Court referred all further proceedings to the

  Magistrate Judge pursuant to the consent of the parties and 28 U.S.C. §636(c). This placed

  exclusive jurisdiction over this matter with the Magistrate Judge, and thus jurisdiction of any

  appeals lies exclusively and directly with the Eleventh Circuit. In the event a substantive response

  to the Objections and Appeal is deemed required, Intervenors request a briefing schedule allowing

  14 days file a substantive response.




  1
      The “Subpoena Respondents” join in this motion.
Case 1:14-cv-24887-LFL Document 368 Entered on FLSD Docket 04/14/2020 Page 2 of 6



                                  RELEVANT BACKGROUND

          A.     28 U.S.C. §636(c) Referral Of To Magistrate Judge Louis

          On July 24, 2018, based upon the oral consent of the parties pursuant to “Rule 1 of the

  Magistrates Rules of the Southern District of Florida and 28 U.S.C. §636(c),” the Court referred

  to Magistrate Judge Louis “ALL FURTHER PROCEEDINGS.” Order, ECF 234 (emphasis in

  original).

          B.     The March 17, 2020 Destruction Order

          The Eleventh Circuit Court of Appeals vacated the Omnibus Order granting discovery to

  Hornbeam in this case. See Mandate, ECF 353. On remand, on March 17, 2020, Magistrate Judge

  Louis ordered the Hornbeam Parties to “destroy all documents collected and retained as part of

  th[e] § 1782 proceeding” within 14 days (i.e., by March 31, 2020); denied the Hornbeam Parties’

  Motion to Further Extend the Deadline for Destruction of Responsive Materials, ECF 335; denied

  the Hornbeam Parties’ Motion to Amend the SPO, ECF 355; and granted Intervenor’s Motion to

  Compel Compliance with the SPO, ECF 356. Order (“Destruction Order”), ECF 358. Intervenors’

  Motion to stay the Destruction Order as to Murphy & McGonigle only was granted on March 31,

  2020, pending resolution of Intervenors’ Motion for Clarification to Prevent Spoliation. Stay

  Order, ECF 363.

          C.     The March 31, 2020 Objection And Appeal Of The Destruction Order

          On March 31, 2020, despite the fact that they had agreed to Magistrate Jurisdiction, the

  Hornbeam Parties purported to object and appeal the Destruction Order pursuant to 28 U.S.C. §

  636(b)(1)(A), Fed.R.Civ.P. 72 and Local Magistrate Judge Rule 4(a)(1) for the Southern District

  of Florida, seeking the Responsive Materials be “redeployed” by the Hornbeam Parties for use in

  Delaware, even though only Hornbeam, not Shulman or Bracha, had its Application granted.

  Objection, ECF 364.

                                                 2
Case 1:14-cv-24887-LFL Document 368 Entered on FLSD Docket 04/14/2020 Page 3 of 6



                                            ARGUMENT

                     THE OBJECTIONS AND APPEAL SHOULD BE
                STRICKEN OR DISMISSED FOR LACK OF JURISDICTION

         This Court lacks jurisdiction over the objections and appeal based upon the July 24, 2018

  Order referring “all further proceedings, including trial and entry of orders”, pursuant to “Rule 1

  of the Magistrates Rules of the Southern District of Florida and 28 U.S.C. §636(c)” to the

  Magistrate Judge. Order, ECF 234. As a threshold matter, a court must decide its jurisdiction.

  Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94-95 (1998) explains:

         On every writ of error or appeal, the first and fundamental question is that of
         jurisdiction, first, of this court, and then of the court from which the record comes.
         This question the court is bound to ask and answer for itself, even when not
         otherwise suggested, and without respect to the relation of the parties to it … The
         requirement that jurisdiction be established as a threshold matter "springs from the
         nature and limits of the judicial power of the United States" and is inflexible and
         without exception.

  (citations and quotations omitted)

         The Hornbeam Parties brought their objections and appeal based upon 28 U.S.C. §

  636(b)(1)(A), Fed.R.Civ.P. 72 and Local Magistrate Judge Rule 4(a)(1), which provide for district

  court review of a magistrate’s reports and recommendation and/or orders under 28 U.S.C. §

  636(b)(1)(B). However, the referral here was made pursuant to 28 U.S.C. § 636(c)(1), limiting

  review to the Eleventh Circuit under 28 U.S.C. § 636(c)(3).2 “A referral under these provisions



  2
    See 28 U.S.C. § 636(c)(3) (“Upon entry of judgment in any case referred under [28 U.S.C. §
  636(c)(1)], an aggrieved party may appeal directly to the appropriate United States court of
  appeals from the judgment of the magistrate [judge] in the same manner as an appeal from any
  other judgment of a district court.”); see also Fed.R.Civ.P. 73(c) (“In accordance with 28 U.S.C.
  § 636(c)(3), an appeal from a judgment entered at a magistrate judge’s direction may be taken to
  the court of appeals as would any other appeal from a district-court judgment.”); Southern District
  of Florida Magistrate Rule 4(e) (“Upon the entry of judgment in any civil case disposed of by a
  Magistrate Judge on consent of the parties under authority of 28 U.S.C. § 636(c) and subsection
  1(h) of these rules, supra, an aggrieved party shall appeal directly to the United States Court of
  Appeals for this Circuit in the same manner as an appeal from any other judgment of this Court.”)
                                                   3
Case 1:14-cv-24887-LFL Document 368 Entered on FLSD Docket 04/14/2020 Page 4 of 6



  ‘gives the magistrate judge full authority over dispositive motions, conduct of trial, and entry of

  final judgment, all without district court review.’” Abreu v. Verizon of N.Y., Inc., 2018 U.S. Dist.

  LEXIS 45598, at *8 (E.D.N.Y. Mar. 20, 2018) (quoting Roell v. Withrow, 538 U.S. 580, 585

  (2003)).

         “[T[he only avenue of appeal from a magistrate judge’s final order would be to the court

  of appeals. … [D]istrict courts today have no jurisdiction to hear appeals from magistrate judges’

  final judgments.” Smith v. City of Atlanta, 989 F. Supp. 1481, 1482 (N.D. Ga. 1997) (citing

  Darnell v. Rossen, 116 F.3d 187, 188 (6th Cir. 1997)). Thus, jurisdiction to review the

  Destruction Order lies exclusively with the Eleventh Circuit because “[w]hen the parties consent

  to a trial before a magistrate judge under 28 U.S.C. §636(c)(1), any appeal from the judgment must

  be heard by the court of appeals in accordance with 28 U.S.C. § 636(c)(3).” Reddick v. Mobile

  Pub. Sch. Sys., 1995 U.S. Dist. LEXIS 4541, *15 (S.D. Ala. Mar. 27, 1995); see also Fielder v.

  UAL Corp., 21 F.3d 973, 977 (9th Cir. 2000) (“This court has jurisdiction under 28 U.S.C. §

  636(c)(3) (appeal from magistrate judge)”).3

         Accordingly, the Hornbeam Parties’ objections and appeal should be stricken for lack of

  jurisdiction. See e.g. Sea Lane Bah. Ltd. v. Europa Cruises Corp., 188 F.3d 1317, 1318 (11th Cir.

  1999) (“Finding jurisdiction wanting, we dismiss the appeal” of an order denying motion to reopen

  the case); Lynch v. Barnard, 2020 U.S. Dist. LEXIS 62782, at *13 (E.D.N.Y. Apr. 9, 2020) (“An

  appeal must be dismissed where the district court lacks jurisdiction”); Batista v. Mendes, 2018

  U.S. Dist. LEXIS 56239, at *4 (S.D. Fla. Apr. 2, 2018) (“the Court dismisses this appeal for lack

  of jurisdiction” over an order from the bankruptcy court.)


  3
    The Hornbeam Parties may argue that the Destruction Order is not a “final judgment” because a
  portion has been stayed. But that does not provide jurisdiction to the District Court. Rather, that
  simply means that the Eleventh Circuit lacks appellate jurisdiction until Intervenors’ Motion for
  Clarification to Prevent Spoliation, ECF 362, is decided. Thus, a referral of the appeal to the
  Eleventh Circuit would be futile.

                                                   4
Case 1:14-cv-24887-LFL Document 368 Entered on FLSD Docket 04/14/2020 Page 5 of 6



                                           CONCLUSION

         For the foregoing reasons, the Court should strike or dismiss the Hornbeam Parties’ 28

  U.S.C. § 636(b)(1)(A) objections and appeal for lack of jurisdiction. Alternatively, if a substantive

  response to the Objections and Appeal is deemed required, Intervenors request a briefing schedule

  allowing 14 days to file a substantive response.

                                    CERTIFICATE OF CONFERRAL

         I HEREBY CERTIFY that, pursuant to Local Rule 7.1(a)(3) of the United States District

  Court for the Southern District of Florida, undersigned counsel conferred with counsel for

  Hornbeam Parties via email requesting that they withdraw their objections and appeal, but counsel

  refused to withdraw their objections and appeal.

  Dated: April 14, 2020                                  Respectfully submitted,

                                                         REED SMITH LLP

                                                         /s/ Edward M. Mullins
                                                         Edward M. Mullins (FBN: 863920
                                                         Email: emullins@reedsmith.com
                                                         Sujey Herrera (FBN: 92445)
                                                         Email: sherrera@reedsmith.com
                                                         1001 Brickell Bay Drive, 9th Floor
                                                         Miami, Florida 33131
                                                         Tel.: (786) 747-0200
                                                         Fax.: (786) 747-0299

                                                         MARKS & SOKOLOV, LLC
                                                         1835 Market Street, 17th Floor
                                                         Philadelphia, PA 19103
                                                         Tel: (215) 569-8901
                                                         /s/ Bruce Marks
                                                         Bruce Marks
                                                         Email: marks@mslegal.com
                                                         Thomas Sullivan
                                                         Email: tsullivan@mslegal.com
                                                         Attorneys for Panikos Symeou and
                                                         Halliwel Assets Inc.

                                                     5
Case 1:14-cv-24887-LFL Document 368 Entered on FLSD Docket 04/14/2020 Page 6 of 6



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on April 14, 2020 I electronically filed the foregoing document
  with the Clerk of the Court using the CM/ECF system, which will send notification of such filing
  to counsel or parties of record.

                                                             /s/ Edward M. Mullins
                                                             Edward M. Mullins, Esq.




                                                 6
